232 Ga. 176 (1974)
205 S.E.2d 307
YOUNG
v.
THE STATE.
28803.
Supreme Court of Georgia.
Submitted April 12, 1974.
Decided April 23, 1974.
John R. Calhoun, for appellant.
Andrew J. Ryan, Jr., District Attorney, for appellee.
JORDAN, Justice.
On January 8, 1973 a jury in Chatham County found *177 the appellant guilty of armed robbery and aggravated assault. A motion for new trial on the general grounds was overruled on December 19, 1973, from which this appeal is taken.
The record shows that on May 24, 1972, at approximately 10:00 a. m. a black male entered a convenience store in Savannah, Georgia brandishing a nickel-plated revolver and demanding that the store operator give him all the money in the register. Upon the operator's inquiry as to the seriousness of his request, he quickly replied "Lady, you want to get shot." Subsequent to the demand for the money an elderly gentleman, one Henry Lamar, entered the establishment and was advised by the desperado that he should "hold it." Mr. Lamar complied with the request, but to no avail since the bandit shot him in the leg. The robber then hastily fled from the store bearing the fruits of his endeavor, twenty-six dollars.
The store operator immediately informed the authorities by telephone as to what had transpired, and they arrived at the scene without delay. The suspect was described to the police as a short, slender, black male wearing dark slacks, a grey "skinny knit" sweater pulled over his nose, and a "dark blue floppy hat."
The police, after obtaining the description, began cruising the area in search of the bandit. A suspect was spotted some six blocks from the victimized establishment fitting the description given by the store operator. The suspect was advised that he should not attempt to flee, but he disregarded this advice and with "blue floppy hat" in hand he attempted to avoid capture. A long chase ensued with the suspect finally being cornered under a house. During the chase the suspect at one time drew a nickel-plated revolver from the folds of his apparel. The pistol was subsequently discarded on the ground after a warning shot by the gendarme. When inspected after his apprehension it was found that the suspect fit the description given the police except that he was not wearing the long-sleeved "skinny knit," and he carried only eighteen dollars. There was evidence concerning the pistol that, although it had not been fired in the presence of the police, one round had *178 been discharged within the last hour.
At the trial of the case the appellant's sister claimed that he was in her presence at the time of the robbing and shooting.
As stated earlier, this evidence went before the jury and they found appellant guilty of both armed robbery and aggravated assault. The appellant now claims that this verdict was not supported by the evidence and that his motion for new trial should have been granted.
At the time the jury went out for its determination it had heard the testimony of the store operator, the victim of the shooting, the detective that apprehended appellant, and appellant's sister. The "blue floppy hat" and the "nickel-plated revolver" were identified as being the same as, or similar to, those used in the holdup. The detective testified as to the chase and the recent discharging of the firearm. Although appellant's sister stated that he was with her during the time in which the crime was committed, the credibility of her testimony was entirely within the province of the jury. Clenney v. State, 229 Ga. 561 (2) (192 SE2d 907). The evidence, although circumstantial, adequately supported the verdict.
Judgment affirmed. All the Justices concur.